DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Verfaillie et al. (US 2017/0003740) and Al-Shaykh et al. (US 2010/0332565).

Regarding claim 1, Verfaillie teaches an electronic device for interactive content streaming, comprising:
a memory ([0394]-[0395], Fig. 1A-1B, 33); and
at least one processor coupled to the memory ([0081], [0394]-[0395], Fig. 1A-1B, 33), wherein the at least one processor is configured to:
receive an interaction request from a streaming device ([0066], [0108], “the game spectating system may receive and process spectator interactions with the broadcast content from the spectator user interfaces.” Fig. 2A),
determine at least one action based on the interaction request, provide an action notification, based on the at least one action, to a content source, wherein the action notification notifies the content source to update a state of at least one content of the content source ([0108], “As indicated at 208 of FIG. 2A, the game spectating system may receive and process spectator interactions with the broadcast content from the spectator user interfaces. … In some embodiments, the spectating system may process the spectator interactions with the broadcast content to affect broadcast presentation in the spectating system and/or game play in the game system in various ways. In some embodiments, the spectating system may provide feedback to the game system(s) based at least in part on the spectator interactions with the broadcast content. In some embodiments, the game feedback may be provided to the games according to a game system API of the spectating system. The game system(s) may apply the game feedback to affect game execution and game play in the game system in various ways. In some embodiments, the spectating system may also provide feedback to the broadcast device(s) based at least in part on the spectator interactions with the broadcast content.”), and
transmit a state update notification to the streaming device, wherein the state update notification updates one or more applications of the streaming device based on the updated state of the at least one content ([0108], “As indicated at 208 of FIG. 2A, the game spectating system may receive and process spectator interactions with the broadcast content from the spectator user interfaces. … In some embodiments, the spectating system may process the spectator interactions with the broadcast content to affect broadcast presentation in the spectating system and/or game play in the game system in various ways. In some embodiments, the spectating system may provide feedback to the game system(s) based at least in part on the spectator interactions with the broadcast content. In some embodiments, the game feedback may be provided to the games according to a game system API of the spectating system. The game system(s) may apply the game feedback to affect game execution and game play in the game system in various ways. In some embodiments, the spectating system may also provide feedback to the broadcast device(s) based at least in part on the spectator interactions with the broadcast content.”).
Verfaillie does not expressly teach that receiving the interaction request comprises receiving an interaction request from an extension application executed on a streaming device, wherein the extension application is configured to provide additional functionality to a streaming application executed on the streaming device.
Al-Shaykh teaches receiving an interaction request from an extension application executed on a device, wherein the extension application is configured to provide additional functionality to an application executed on the device ([0079], “the user 40 may use the user interface of the application 15 to search for the internet multimedia content, to retrieve and display webpages, to navigate within the webpages, to select links within the webpages, to retrieve and/or play the internet multimedia content which may be accessible from the webpages, and/or other common web browser tasks and functionalities which are known to one having ordinary skill in the art.” [0080], “The application 15 may display playback controls to allow the user 40 to control rendering of the internet multimedia content.” [0131], “the application 15 may be a ‘plug-in’ to an existing web browser. As known to one having ordinary skill in the art, a ‘plug-in’ may be a secondary application that interacts with a host application to provide additional functions to the host application.”).
In view of Al-Shaykh’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that receiving the interaction request comprises receiving an interaction request from an extension application executed on a streaming device, wherein the extension application is configured to provide additional functionality to a streaming application executed on the streaming device. The modification would produce an improved system enabled to provide applications on client streaming devices with additional functions. The modification would additionally allow for increased software interoperability (see Al-Shaykh: [0131]).

The grounds of rejection under 35 USC § 103 with respect to claim 1 are similarly applied to claim 11.

Claim(s) 2-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Verfaillie et al. (US 2017/0003740), Al-Shaykh et al. (US 2010/0332565), and Kikinis et al. (US 2003/0014546).

Regarding claims 2 and 12, the combination teaches the limitations specified above, and further teaches wherein the one or more applications include the extension application and the streaming application (Verfaillie: [0053], [0079], “A client device may include, but is not limited to, input and output components and client software. The client software on a particular client device may be tailored to support the configuration and capabilities of the particular device type and the OS platform of the device.” Al-Shaykh: [0079], [0131]).
However, the combination teaches the limitations specified above; however, the combination does not expressly teach that the extension application is further configured to monitor user activity in the streaming application.
Kikinis teaches an application of a device configured to monitor user activity ([0030], “a use-tracking program may be implemented on the set-top box to track the user's viewing habits.”).
In view of Kikinis’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the one or more applications of the streaming device include the extension application. By allowing an extension application at a client device to monitor user activity, the modification serve to would reduce processing requirements associated with monitoring at the server.

Regarding claims 3 and 13, the combination teaches wherein the at least one processor is further configured to stream the updated state of the at least one content to one or more streaming client applications (Verfaillie: [0053], [0108], “As indicated at 208 of FIG. 2A, the game spectating system may receive and process spectator interactions with the broadcast content from the spectator user interfaces. … In some embodiments, the spectating system may process the spectator interactions with the broadcast content to affect broadcast presentation in the spectating system and/or game play in the game system in various ways. In some embodiments, the spectating system may provide feedback to the game system(s) based at least in part on the spectator interactions with the broadcast content. In some embodiments, the game feedback may be provided to the games according to a game system API of the spectating system. The game system(s) may apply the game feedback to affect game execution and game play in the game system in various ways. In some embodiments, the spectating system may also provide feedback to the broadcast device(s) based at least in part on the spectator interactions with the broadcast content.”).

Regarding claims 4 and 14, the combination teaches wherein the updated state of the at least one content includes a visually-identifiable action involving at least one streamer and at least one stream viewer (Verfaillie: [0108], “As indicated at 208 of FIG. 2A, the game spectating system may receive and process spectator interactions with the broadcast content from the spectator user interfaces. … In some embodiments, the spectating system may process the spectator interactions with the broadcast content to affect broadcast presentation in the spectating system and/or game play in the game system in various ways. In some embodiments, the spectating system may provide feedback to the game system(s) based at least in part on the spectator interactions with the broadcast content. In some embodiments, the game feedback may be provided to the games according to a game system API of the spectating system. The game system(s) may apply the game feedback to affect game execution and game play in the game system in various ways. In some embodiments, the spectating system may also provide feedback to the broadcast device(s) based at least in part on the spectator interactions with the broadcast content.”).

Regarding claims 5 and 15, the combination teaches wherein the user activity includes one or more of:
content streamer activity;
stream viewer activity (Verfaillie: [0074], [0273], “In some embodiments, the spectating system 100 may collect or determine spectating statistics based on spectator participation in broadcasts. For example, the spectating system 100 may track the size of a particular broadcaster's audience, or the combined size of the audiences for all broadcasters of a particular game.” [0317]);
a number of stream viewers associated with a content streamer (Verfaillie: [0074], [0273], “In some embodiments, the spectating system 100 may collect or determine spectating statistics based on spectator participation in broadcasts. For example, the spectating system 100 may track the size of a particular broadcaster's audience, or the combined size of the audiences for all broadcasters of a particular game.” [0317]);
an amount of streaming time of the content streamer; and
a type of content streamed by the content streamer.

Regarding claims 6 and 16, the combination teaches wherein the at least one processor is further configured to:
receive, from the extension application, a participation notification based on the user activity; and update a user account based on the participation notification (Verfaillie: [0181], “As another example of detecting and applying broadcast-related analysis information 427 within a game spectating system, the audio and/or text chat inputs 465 for a broadcast or broadcasts may be analyzed to detect affiliations or preferences of spectators. … As another example, spectators may be detected to be fans of a particular player or team based at least in part on particular keywords, phrases, or chants recognized in their audio and/or text chat inputs 465 to the broadcast(s). In some embodiments, a spectator's detected affiliations or preferences may be added to their profile information. In some embodiments, the spectator's profile information may be modified over time based upon additional analysis of their audio or other inputs.”).

Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Verfaillie et al. (US 2017/0003740), Al-Shaykh et al. (US 2010/0332565), Kikinis et al. (US 2003/0014546), and Lawson et al. (US 9814987).

Regarding claims 7 and 17, the combination teaches the limitations specified in claims 1 and 11; however, the combination teaches the limitations specified above; however, the combination does not expressly teach that the at least one processor is further configured to determine, based on the user account, whether performance of the at least one action is enabled.
Lawson teaches determining, based on a user account, whether performance of at least one action is enabled (Col. 20, lines 34-59, “In some cases, spectator feedback may be made universally available to all spectators. By contrast, in some cases, all, or certain types, of spectator feedback may only be made available to certain spectators, such as spectators that pay a fee, have a membership, or are considered expert players.”).
In view of Lawson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the at least one processor is further configured to determine, based on the user account, whether performance of the at least one action is enabled. The modification would provide a means for incentivizing users to pay a fee or join a membership for additional functionality. The modification would thereby provide a means for monetizing system services.

Regarding claims 8 and 18, the combination further teaches:
wherein determining whether the performance of the at least one action is enabled is based on at least one consumable resource included in the user account, and wherein the at least one consumable resource is associated with the at least one action (Lawson: Col. 20, lines 34-59, “In some cases, spectator feedback may be made universally available to all spectators. By contrast, in some cases, all, or certain types, of spectator feedback may only be made available to certain spectators, such as spectators that pay a fee, have a membership, or are considered expert players. As another example, in some cases, different fees or costs may be associated with rights to provide different types of feedback. … For example, in some cases, only active spectators may be permitted to request a poll, or pose a question for spectator vote or set up spectator wagering within the context of the content item, while, in other cases, any spectator may be permitted to do so.”).

Regarding claims 9 and 19, the combination further teaches wherein the at least one processor is further configured to consume the consumable resource based on the state update notification (Lawson: Col. 20, lines 34-59, “In some cases, spectator feedback may be made universally available to all spectators. By contrast, in some cases, all, or certain types, of spectator feedback may only be made available to certain spectators, such as spectators that pay a fee, have a membership, or are considered expert players. As another example, in some cases, different fees or costs may be associated with rights to provide different types of feedback. … For example, in some cases, only active spectators may be permitted to request a poll, or pose a question for spectator vote or set up spectator wagering within the context of the content item, while, in other cases, any spectator may be permitted to do so.”).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Verfaillie et al. (US 2017/0003740), Al-Shaykh et al. (US 2010/0332565), and Angiolillo et al. (US 20100050219).

Regarding claims 10 and 20, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the at least one processor is further configured to receive, in response to the action notification, a confirmation message from the content source, wherein the confirmation message confirms the updated state of the at least one content.
Angiolillo teaches a message from a content source, wherein the message confirms a updated state of at least one content ([0021], “The network 104 may communicate update message signals (or last application update messages signals) and/or live session message signals (or last application live session message signals) from the server 102 to the set top boxes 106. The server 102 may communicate the update message signals and/or live session message signals to the set top box 106 via the network 104 individually or to the set top boxes 106 as a group.” [0022]).
In view of Angiolillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the at least one processor is further configured to receive, in response to the action notification, a confirmation message from the content source, wherein the confirmation message confirms the updated state of the at least one content. The modification would serve to ensure that content is up to date, improving the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garg et al. (US 2017/0003784) discloses a spectating system that may enable spectator participation in broadcasts to affect the games being broadcast via the spectating system interface in various ways ([0074]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426